        Case 8:18-cv-03001-PWG Document 65 Filed 11/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               SOUTHERN DIVISION

NICHOLAS DER-HACOPIAN,                     )
                                           )
                     Plaintiff,            )
                                           )
       v.                                  )      8:18-cv-03001 -PWG
                                           )
SENTRYLINK, LLC,                           )
                                           )
                     Defendant.            )

              ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES

       This matter, having come before the Court on Plaintiff’s Motion for Award of Attorneys’

Fees and Expenses, it is HEREBY ORDERED that Class Counsel is awarded fees and costs in

the total amount of $235,000.00. Defendant shall pay such sums in accordance with the terms of

the Settlement Agreement.

                                                  BY THE COURT:

                                                         /S/
                                                  Paul W. Grimm
                                                  United States District Judge


                                           Dated: November 23, 2020.
